J-S27028-18

                                   2018 Pa. Super. 177


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    TAYYIB THORNE                              :   No. 2877 EDA 2017

                     Appeal from the Order August 9, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0004855-2017


BEFORE: SHOGAN, J., LAZARUS, J., and DUBOW, J.

OPINION BY LAZARUS, J.:                                   FILED JUNE 22, 2018

       The Commonwealth of Pennsylvania (Commonwealth) appeals from the

order,1 entered in the Court of Common Pleas of Philadelphia County, granting

Tayyib Thorne’s pre-trial motion to suppress money and a gun recovered from

an allegedly unlawful search of the center console of the car in which Thorne

was a front-seat passenger. After careful review, we reverse and remand.

       On the evening of April 29, 2017, Officer Johnathan Sweeney, a two-

year veteran of the 17th District of the Philadelphia Police Department, was on

routine patrol in his marked vehicle in the area of 26th and Tasker Streets. He

was patrolling the area due to high crime, drug activity and recent gun

violence. Sweeney had made 8-10 arrests in that area in the past two years;

____________________________________________


1  The Commonwealth has certified that the order will terminate or
substantially handicap the prosecution. See Commonwealth’s Brief, at v; see
also Pa.R.A.P. 311(d).
J-S27028-18



the arrests involved narcotics, aggravated assaults by handguns, probation

violations and thefts.2 At approximately 9:15 p.m., Officer Sweeney observed

a vehicle disregard a stop sign, then turn left onto 27 th Street.       Officer

Sweeney activated his lights and sirens and initiated a vehicle stop. Thorne

was located in the front-passenger seat of the vehicle. After Officer Sweeney’s

partner had a conversation with the driver of the car, both officers returned

to the patrol vehicle and ran the occupants’ identification through the mobile

data system. In the midst of running the occupants’ identification, Officer

Sweeney testified that “[he] observed the defendant in the passenger seat dip

down like [sic] towards the floor as well as leaning towards the console.”3 N.T.

Suppression Hearing, 8/9/17, at 9. The database searches did not uncover

any outstanding warrants or other legal issues; however, they did identify the

driver of the vehicle as a known gang member. Id. at 21, 23.

       At that point, the officers returned to the car and asked the driver and

Thorne to exit the vehicle so they could frisk them for weapons. Id. at 10,

25. When Officer Sweeney asked Thorne to exit the vehicle, he refused. Id.

at 12. Officer Sweeney noticed that the occupants seemed nervous and that

their voices were quivering. Id. at 25. At that point, Officer Sweeney opened

the passenger-side door of the vehicle and tried to use control holds to pull
____________________________________________


2 Officer Sweeney testified that he believed a shooting had occurred in that
area three days prior to the instant incident. N.T. Suppression Hearing,
8/9/17, at 12.

3Officer Sweeney did not see Thorne’s hands at any point during the time he
saw him dipping to his left toward the floor and console. N.T. Suppression
Hearing, 8/9/17, at 25.
                                           -2-
J-S27028-18



Thorne out of the car. Id. At that point the officer saw Thorne “lunge toward

the center console.” Id. Back-up officers arrived and helped Officer Sweeney

remove Thorne from the vehicle. Id. at 13. Once Thorne was removed from

the car, Office Sweeney conducted a sweep of the car’s passenger area,

including the center console. Id. A black, loaded Smith and Wesson handgun

and cash were recovered from the console. Id. at 14-15.

        Thorne was charged with one count each of firearms not to be carried

without a license,4 carrying firearms in public in Philadelphia,5 and resisting

arrest.6 On June 22, 2017, Thorne filed a pre-trial motion to suppress the

evidence (gun and money) uncovered from the stop and search.           After a

hearing, the trial court granted the motion. The Commonwealth filed a timely

notice of appeal and Pa.R.A.P. 1925(b) concise statement of errors complained

of on appeal.       The Commonwealth presents the following issue for our

consideration:

        Did the suppression court err in ruling that experienced officers
        lacked reasonable suspicion to conduct a protective search of the
        center console of a car driven by a known gang member and in
        which defendant was the front-seat passenger where, upon
        stopping the car for a vehicle code violation at night in a high
        crime area in which gang shootings had recently taken place,
        defendant refused to exit the car and instead lunged toward the
        center console?



____________________________________________


4   18 Pa.C.S. § 6106(a)(1).

5   18 Pa.C.S. § 6108.

6   18 Pa.C.S. § 5104.
                                           -3-
J-S27028-18



      When the Commonwealth appeals from a suppression order, this Court

follows a clearly defined scope and standard of review: we consider only the

evidence from the defendant’s witnesses together with the evidence of the

prosecution that, when read in the context of the entire record, remains

uncontradicted.   See Commonwealth v. Henry, 943 A.2d 967, 969 (Pa.

Super. 2008).

      Instantly, the trial judge stated his reasons for granting suppression on

the record:

      I think the pivotal moment in this case is the discovery back in the
      radio patrol car that the driver of the car was listed as a known
      gang member from that area. The officer, although he didn’t
      initially recognize him, is aware of the person. I think that
      changed everything in the officer’s mind as to how they would
      proceed. In my mind it does not convert what they already knew
      into the type of probable cause that allowed this subsequent police
      activity. Personally, I think it was prudent police activity, but I
      think it’s suppressible activity. I grant the motion.

N.T. Suppression Hearing, 8/9/17, at 27-28. Moreover, in his Rule 1925(a)

opinion, the trial court finds that Commonwealth v. Reppert, 814 A.2d 1196

(Pa. Super. 2002), is directly on point if we were to “[p]ut Reppert in the front

passenger seat [like the defendant in this case].”         Trial Court Opinion,

12/5/17, at 14. In Reppert, as the officers were following the subject vehicle

and in the process of executing a traffic stop, one officer observed the

defendant move his head and shoulders as if he were stuffing something into

his pockets or between the seat cushions. The officer also testified that the

defendant appeared “antsy and very, very nervous” as he sat in the back seat

after the car was stopped and the other officer was questioning the driver


                                      -4-
J-S27028-18



about his expired inspection and registration stickers. Id. at 1199. The officer

ordered the defendant to get out of the car, saw bulges in his front pants’

pockets and ordered him to empty his pockets.          Although Reppert did not

comply the first time he was asked, he ultimately emptied his pockets, which

contained cash, marijuana and drug paraphernalia.             Reppert filed an

unsuccessful suppression motion in the trial court and he was convicted and

sentenced.     Id. at 1200.        On appeal, our Court reversed the denial of

suppression, finding that “the prior traffic stop . . . gave way to a new

interaction when [the officer] directed Reppert to exit [the] car.” Id. at 1202.

Our Court concluded that once the driver was questioned and the officer

accepted his explanation for the expired stickers, the traffic stop had

concluded and there was no further reason to detain the driver or its

occupants.     Id. at 1203.      Moreover, the Court reasoned that the officer’s

direction to Reppert to exit the vehicle was “unrelated to any traffic infraction

and was not a necessary element of the prior traffic stop.” Id. We find the

facts and circumstances surrounding the vehicle stop in the instant case

distinguishable from those in Reppert.7



____________________________________________


7 We also note that in Commonwealth v. Buchert, 68 A.3d 911, 915 (Pa.
Super. 2013), our Court acknowledged that “the issue in Reppert was
whether a second interaction with the motorist occurred after the initial traffic
stop, not whether furtive movements and nervousness led to reasonable
suspicion in the first instance.” See also Commonwealth v. Simmons, 17
A.3d 399, 405 (Pa. Super. 2011) (noting that in Reppert, court’s holding
stood for proposition that pre-stop furtive movements by themselves may
not justify investigative detention after conclusion of valid traffic stop).
                                           -5-
J-S27028-18



       First, we note that here the officers had probable cause to stop Thorne’s

vehicle when they saw the driver disregard a stop sign. Commonwealth v.

Feczko, 10 A.3d 1285, 1291 (Pa. Super. 2010) (officer has authority to stop

vehicle for violation of Motor Vehicle Code where alleged violation did not

require further investigation; traffic stop must be supported by probable

cause). When the officers were running the registration information in the

police database, Officer Sweeney testified that he saw Thorne’s body dip down

in the passenger seat toward the floor and lean toward the console. In his

experience as a police officer, Officer Sweeney testified that guns are often

stored in the center console of cars. N.T. Suppression Hearing, 8/9/17, at 20.

He also testified that several incidents of gun violence recently had occurred

in that area.      Id. at 10-11.       Based upon these facts, Officer Sweeney

suspected that there was a weapon inside the vehicle, id. at 10, and, as a

result, he and his partner asked the occupants to exit the vehicle. Id. This,

too, is legally permissible.8      See Pennsylvania v. Mimms, 434 U.S. 106

(1977) (police officer can, to protect own safety, order occupants to alight

from vehicle that has been stopped for routine traffic offense). When Thorne

failed to comply with the officer’s request to exit the vehicle, the officer forcibly

tried to remove Thorne from the car. At that point, Thorne “lunged toward

____________________________________________


8This is to be distinguished from a case where furtive movements or excessive
nervousness is the sole basis for conducting an investigatory detention or
where those movements are observed pre-stop.             Commonwealth v.
DeWitt, 608 A.2d 1030 (Pa. 1992); Reppert, supra; Cartagena, infra
(where officer testified he only conducted protective vehicle search based
upon defendant’s nervousness).
                                           -6-
J-S27028-18



the center console.” Id. at 12. When Thorne was finally removed from the

vehicle, Office Sweeney conducted a search of the passenger compartment of

the car, including the center console, where the suppressed evidence was

found.

        In Michigan v. Long, 463 U.S. 1032 (1983), the United States

Supreme Court set forth the principles applicable to a search of a passenger

compartment of a vehicle for weapons:

        Our past cases indicate . . . that protection of police and others
        can justify protective searches when police have a reasonable
        belief that the suspect poses a danger, that roadside encounters
        between police and suspects are especially hazardous, and that
        danger may arise from the possible presence of weapons in the
        area surrounding a suspect.        These principles compel our
        conclusion that the search of the passenger compartment of
        an automobile, limited to those areas in which a weapon
        may be placed or hidden,[9] is permissible if the police
        officer possesses a reasonable belief based on “specific and
        articulable facts which, taken together with the rational
        inferences from those facts, reasonably warrant” the
        officers in believing that the suspect is dangerous and the
        suspect may gain immediate control of weapons. See
        Terry[ v. Ohio], 392 U.S.[1,] 21 [1968.] “[T]he issue is whether
        a reasonably prudent man in the circumstances would be
        warranted in the belief that his safety or that of others was in
        danger.” Id. at 27[.] If a suspect is “dangerous,” he is no less
        dangerous simply because he is not arrested.

Long, 463 U.S. at 1049-50 (footnote omitted) (emphasis added).

        Here, the factors entering into Officer Sweeney’s search of the car’s

center console were: (1) the legality of the initial stop of the car for a motor

vehicle infraction; (2) the stop occurred late at night in a high-crime, drug


____________________________________________


9   Those areas include a center console, as in the instant case.
                                           -7-
J-S27028-18



area; (3) recent gun violence in that area; (4) Thorne’s furtive movements

toward the floor and center console; (5) Thorne’s nervousness and quivering

voice; (6) Thorne’s refusal to exit the car when asked by officer; and (7)

Thorne lunging toward the center console when officer tried to forcibly remove

him from vehicle.     Under a totality of the circumstances, we believe that

Officer Sweeney had a reasonable belief, based on articulable actions taken

by Thorne, that his safety was compromised.         See Commonwealth v.

Morris, 644 A.2d 721, 723 (Pa. 1994) (under circumstances encountered by

officer, “a reasonably prudent man would have believed his safety was

compromised” where defendant leaned briefly to right and towards floor near

center of car, reached quickly between legs when ordered to place hands on

steering wheel and officer discovered metal pipe wedged between driver’s seat

and door).

     Most instructive to the case at bar is the following analysis from our full

Court in Commonwealth v. Cartagena, 63 A.3d 294 (Pa. Super. 2013) (en

banc), which noted:

     Absent some combination of evidence to give context to the
     encounter – for example, testimony that the stop occurred in a
     high-crime area; testimony regarding [the arresting] officer’s
     training and experience and its role in formulating a reasonable
     suspicion that Cartagena was armed and dangerous; and/or
     testimony illuminating the length of delay in Cartagena lowering
     his windows – we cannot overturn the suppression court’s decision
     to suppress the gun found during the search of the passenger
     compartment of the vehicle.

Id. at 306. Here, we have exactly the facts that our Court mentioned were

missing from the evidence in Cartagena.


                                     -8-
J-S27028-18



      First, Thorne’s presence in a high-crime area, where there had been

three recent episodes of gun violence, is a factor supporting a determination

that reasonable suspicion exists. Commonwealth v. Foglia, 979 A.2d 357,

361 (Pa. Super. 2009). Next, Thorne’s “dipping” movements toward the floor

and center console of the car, refusal to exit the car when asked by Officer

Sweeney, and his lunging toward the center console when the officer was

trying to remove him from the vehicle were acts consistent with an attempt

to conceal or reach for a weapon. See In Interest of O.J., 958 A.2d 561

(Pa. Super. 2008) (en banc) (police had reasonable suspicion to conduct

protective weapons search of console of vehicle where individual made several

hand movements over car’s center console and officer believed weapon may

have been secreted in console); Commonwealth v. Tuggles, 58 A.3d 840

(Pa. Super. 2012) (even one motion by person indicative of attempt to secret

weapon can support belief that person has gun and justifies search of center

console based on fear weapon night be located there). Additionally, Officer

Sweeney’s law enforcement experience and personal knowledge of recent gun

violence in the area supported his belief that there may have been a gun in

the car; it was more than just a “hunch” as the trial court opined. See Trial

Court Opinion, 12/5/17, at 10. Moreover, the officer’s observation of Thorne’s

nervousness and quivering voice were additional factors justifying Officer

Sweeney’s reasonable suspicion. Buchert, supra. Finally, the fact that the

driver of the vehicle was a known gang member, while not determinative, is

certainly a factor to be considered in assessing the reasonableness of Officer


                                    -9-
J-S27028-18



Sweeney’s actions.       See Commonwealth v. Carter, 779 A.2d 591 (Pa.

Super.      2001) (under some circumstances, officer’s concern for his safety

could be justified based on a defendant’s reputation as member of a violent

gang); see also United States v. Garcia, 459 F.3d 1059, 1066 (10th Cir.

2006) (gang connections are factor in determining reasonableness of officer’s

actions).

       Accordingly, we conclude that Officer Sweeney was permitted to search

those portions of the passenger compartment of the car in which a weapon

could be placed, such as a center console, Long, supra, and the trial court

improperly suppressed the evidence uncovered during that search. This was

not a “classic case of [an officer’s] overreaching reaction based upon an

irrational suspicion or a predetermined decision to see if [he] could catch some

gang members with their illegal weapons.” Trial Court Opinion, 12/5/17 at

11.    Rather, as the trial court acknowledged at the conclusion of the

suppression hearing, “it was prudent police activity.”       N.T. Suppression

Hearing, 8/9/17, at 28.10 Tuggles, supra (search of vehicle’s center console

justified by officer where he had reasonable suspicion that he was in danger

____________________________________________


10 In fact, it is well-established that the search of passenger compartments of
stopped vehicles is permissible where the defendant has been removed from
the vehicle. Under such circumstances, where the officers had not planned to
arrest the occupants, but were going to allow the defendant to return to the
vehicle, the defendant could easily access a weapon in the console once he
returns to the vehicle and use it against the officers. See In the Interest of
O.J., supra; Commonwealth v. Rosa, 734 A.2d 412 (Pa. Super. 1999).
Similarly, there was no testimony or indication that Officer Sweeney planned
to arrest Thorne or the driver for any traffic violations. See Commonwealth
v. Boyd, 17 A.3d 1274 (Pa. Super. 2011).
                                          - 10 -
J-S27028-18



based on facts that: stop occurred in high crime, drug and gun area, at night,

and defendant’s arm made motion over center console).

     Order reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/18




                                    - 11 -